Brevard, J.
Penal laws are to be construed strictly ; and no man ought to be subjected to a penalty imposed by statute, by con? struction or implication, unless it should appear to result necessarily. In this case the construction appears to be a reasonable and necessary one, which would bring the offence charged within the statute. In the case of the King v. Cook, 1 Lea. Ca. 123, the only doubt was, whether a heifer was within the protection of the act. I have no doubt that the statute meant to protect mares. The word “ horses” may fairly be construed to include mares, as nomen gene-rallissimum.